Exhibit 10.1

ORRI DISTRIBUTION AGREEMENT
AND
LIMITED PARTNER INTEREST
PURCHASE AND SALE AGREEMENT

 

by and among

 

BREITBURN ENERGY PARTNERS I, L.P.

 

TIFD III-X LLC,

 

and

 

BREITBURN OPERATING L.P.

 

May 24, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I TERMS OF THE TRANSACTION

 

1

 

Section 1.1.

 

Agreement to Distribute Override and Sell and Purchase Interest

 

1

 

Section 1.2.

 

Purchase Price

 

1

 

Section 1.3.

 

Effective Date

 

1

 

Section 1.4.

 

Payment

 

1

 

 

 

 

 

 

ARTICLE II CLOSING

 

2

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

 

2

 

Section 3.1.

 

Title to Interests

 

2

 

Section 3.2.

 

Organization and Standing

 

2

 

Section 3.3.

 

Authority

 

2

 

Section 3.4.

 

Valid and Binding Agreement

 

3

 

Section 3.5.

 

Non-Contravention

 

3

 

Section 3.6.

 

Approvals

 

3

 

Section 3.7.

 

Pending Litigation

 

3

 

Section 3.8.

 

Brokers

 

3

 

Section 3.9.

 

Representations and Warranties on the Closing Date

 

3

 

 

 

 

 

 

ARTICLE IV DISCLAIMER

 

4

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 

5

 

Section 5.1.

 

Organization

 

5

 

Section 5.2.

 

Power and Authority

 

5

 

Section 5.3.

 

Valid and Binding Agreement

 

5

 

Section 5.4.

 

Non-Contravention

 

5

 

Section 5.5.

 

Approvals

 

5

 

Section 5.6.

 

Proceedings

 

6

 

Section 5.7.

 

Investment Experience

 

6

 

Section 5.8.

 

Restricted Securities

 

6

 

Section 5.9.

 

Accredited Investor; Investment Intent

 

6

 

Section 5.10.

 

Independent Evaluation

 

6

 

Section 5.11.

 

Brokers

 

6

 

Section 5.12.

 

Disclosure to Seller

 

6

 

Section 5.13.

 

Representations and Warranties on Closing Date

 

7

 

 

 

 

 

 

ARTICLE VI COVENANTS OF THE PARTIES

 

7

 

Section 6.1.

 

Reasonable Best Efforts

 

7

 

Section 6.2.

 

Notice of Litigation

 

7

 

Section 6.3.

 

Fees and Expenses

 

7

 

Section 6.4.

 

Public Announcements

 

7

 

Section 6.5.

 

Tax Matters

 

8

 

Section 6.6.

 

Partnership Hedges

 

8

 

i


--------------------------------------------------------------------------------


 

Section 6.7.

 

Access to Books and Records

 

9

 

Section 6.8.

 

Assumption

 

9

 

Section 6.9.

 

Compliance With Partnership Agreement

 

9

 

Section 6.10.

 

Conveyance of Override

 

9

 

 

 

 

 

 

ARTICLE VII CLOSING CONDITIONS

 

9

 

Section 7.1.

 

Conditions Precedent to Parties’ Obligations to Close

 

9

 

Section 7.2.

 

Conditions Precedent to Seller’s Obligations

 

10

 

Section 7.3.

 

Conditions Precedent to Buyer’s Obligations

 

10

 

 

 

 

 

 

ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER

 

11

 

Section 8.1.

 

Termination

 

11

 

Section 8.2.

 

Effect of Termination

 

11

 

Section 8.3.

 

Amendment

 

12

 

Section 8.4.

 

Waiver

 

12

 

 

 

 

 

 

ARTICLE IX SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION

 

12

 

Section 9.1.

 

Survival

 

12

 

Section 9.2.

 

Indemnification by Seller

 

12

 

Section 9.3.

 

Indemnification by Buyer

 

13

 

Section 9.4.

 

Indemnification Proceedings

 

13

 

Section 9.5.

 

Exclusivity

 

13

 

Section 9.6.

 

Indemnification Despite Negligence

 

14

 

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

14

 

Section 10.1.

 

Notices

 

14

 

Section 10.2.

 

Entire Agreement

 

15

 

Section 10.3.

 

Binding Effect; Assignment; No Third Party Benefit

 

15

 

Section 10.4.

 

Severability

 

15

 

Section 10.5.

 

Governing Law

 

15

 

Section 10.6.

 

Further Assurances

 

15

 

Section 10.7.

 

Counterparts

 

15

 

Section 10.8.

 

Injunctive Relief

 

15

 

 

 

 

 

 

ARTICLE XI DEFINITIONS AND REFERENCES

 

16

 

Section 11.1.

 

Certain Defined Terms

 

16

 

Section 11.2.

 

Certain Additional Defined Terms

 

17

 

Section 11.3.

 

References and Construction

 

18

 

Section 11.4.

 

Joinder

 

19

 

ii


--------------------------------------------------------------------------------


ORRI DISTRIBUTION AGREEMENT
AND
LIMITED PARTNER INTEREST
PURCHASE AND SALE AGREEMENT

THIS ORRI DISTRIBUTION AGREEMENT AND LIMITED PARTNER INTEREST PURCHASE AND SALE
AGREEMENT dated as of May 24, 2007, is made by and among Breitburn Energy
Partners I, L.P., a Texas limited partnership (the “Partnership”), TIFD III-X
LLC, a Delaware limited liability company (“Seller”), and Breitburn Operating
L.P., a Delaware limited partnership (“Buyer”).

RECITALS:

A.            Reference is herein made to that certain Amended and Restated
Agreement of Limited Partnership dated as of May 5, 2003 (the “Partnership
Agreement”), governing the Partnership.  Seller’s interest in the Partnership as
a limited partner is herein called the “Interest”.

B.            The Partnership desires to distribute the Override (as defined
herein) to Seller, on the terms and conditions set forth herein.

C.            Seller desires to sell the Interest to Buyer, and Buyer desires to
purchase the Interest from Seller, on the terms and conditions set forth herein.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants and agreements contained herein, Seller and Buyer do hereby agree as
follows:


ARTICLE I
TERMS OF THE TRANSACTION


SECTION 1.1.           AGREEMENT TO DISTRIBUTE OVERRIDE AND SELL AND PURCHASE
INTEREST.   SUBJECT TO THE TERMS AND PROVISIONS HEREIN, THE PARTNERSHIP AGREES
TO DISTRIBUTE TO SELLER (OR ITS DESIGNEE) THE OVERRIDE (AS DEFINED HEREIN) AND
SELLER AGREES TO SELL AND BUYER AGREES TO PURCHASE, FOR THE CONSIDERATION
HEREINAFTER SET FORTH, THE INTEREST.


SECTION 1.2.           PURCHASE PRICE.   IN CONSIDERATION OF THE SALE OF THE
INTEREST TO BUYER, BUYER SHALL PAY TO SELLER A CASH PURCHASE PRICE OF
$82,100,000 (THE “PURCHASE PRICE”).


SECTION 1.3.           EFFECTIVE DATE.   THE DISTRIBUTION OF THE OVERRIDE SHALL
BE EFFECTIVE AS OF 7:00 A.M., LOCAL LOS ANGELES, CALIFORNIA TIME, ON MAY 1,
2007, AND THE PURCHASE AND SALE OF THE INTEREST SHALL BE EFFECTIVE IMMEDIATELY
THEREAFTER (THE “EFFECTIVE DATE”).


SECTION 1.4.           PAYMENT.


(A)           CONTEMPORANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, BUYER SHALL TENDER TO AN INTEREST BEARING ACCOUNT DESIGNATED BY
SELLER CASH EQUAL TO $8,000,000 AS A


--------------------------------------------------------------------------------



DEPOSIT (THE “DEPOSIT”).  THE DEPOSIT SHALL BE (I) APPLIED TO THE PURCHASE PRICE
PURSUANT TO SECTION 1.4(B), (II) RETAINED BY SELLER PURSUANT TO SECTION 8.2 OR
(III) RETURNED TO BUYER PURSUANT TO SECTION 8.2.  FOR FEDERAL INCOME TAX
PURPOSES, THE INTEREST OR OTHER INCOME EARNED ON THE DEPOSIT SHALL BE REPORTED
BY BUYER, IF THE DEPOSIT IS APPLIED TO THE PURCHASE PRICE OR RETURNED TO BUYER,
AND BY SELLER, IF THE DEPOSIT IS RETAINED BY SELLER.


(B)           AT THE CLOSING, BUYER SHALL PAY TO SELLER CASH EQUAL TO THE
PURCHASE PRICE MINUS THE DEPOSIT.  PAYMENTS BY BUYER TO SELLER OF THE PURCHASE
PRICE SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS BY CONFIRMED WIRE TRANSFER TO
A BANK ACCOUNT OR ACCOUNTS DESIGNATED BY SELLER IN WRITING TO BUYER.


ARTICLE II
CLOSING

The closing of the transactions contemplated hereby (the “Closing”) shall take
place (i) at the offices of Thompson & Knight LLP, 333 Clay Street, Suite 3300,
Houston, Texas, at 9:00 a.m. (local Houston, Texas time), on May 25, 2007, or
(ii) at such other time or place or on such other date as the parties hereto
shall agree.  The date on which the Closing is required to take place is herein
referred to as the “Closing Date.”  The Closing of the distribution of the
Override by Partnership to Seller shall close first, and the Closing of the sale
of the Interest shall close immediately thereafter.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that:


SECTION 3.1.           TITLE TO INTERESTS.   SELLER IS (AND AT THE CLOSING WILL
BE) THE RECORD AND BENEFICIAL OWNER OF, AND UPON CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BUYER WILL ACQUIRE GOOD, VALID, AND MARKETABLE
TITLE TO, THE INTEREST, FREE AND CLEAR OF ALL LIENS, OTHER THAN (I) THOSE THAT
MAY ARISE BY VIRTUE OF ANY ACTIONS TAKEN BY OR ON BEHALF OF BUYER OR ITS
AFFILIATES, (II) RESTRICTIONS ON TRANSFER THAT MAY BE IMPOSED BY FEDERAL OR
STATE SECURITIES LAWS, (III) RESTRICTIONS ON TRANSFER UNDER THE PARTNERSHIP
AGREEMENT OR (IV) LIENS, IF ANY, RELEASED AT CLOSING.


SECTION 3.2.           ORGANIZATION AND STANDING.   SELLER IS DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS
FORMATION.


SECTION 3.3.           AUTHORITY.   SELLER HAS ALL REQUISITE POWER AND AUTHORITY
TO EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY SELLER AND CONSTITUTES, AND EACH OTHER AGREEMENT, INSTRUMENT, OR
DOCUMENT EXECUTED OR TO BE EXECUTED BY SELLER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY HAS BEEN, OR WHEN EXECUTED WILL BE, DULY
EXECUTED AND DELIVERED BY SELLER AND CONSTITUTES, OR WHEN EXECUTED AND DELIVERED
WILL CONSTITUTE, A VALID AND LEGALLY BINDING OBLIGATION OF SELLER, ENFORCEABLE
AGAINST SELLER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING OR RELATING TO THE ENFORCEMENT OF CREDITORS’ RIGHTS

2


--------------------------------------------------------------------------------



GENERALLY AND THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF
WHETHER THAT ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).


SECTION 3.4.           VALID AND BINDING AGREEMENT.   THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY SELLER AND CONSTITUTES, AND EACH OTHER AGREEMENT,
INSTRUMENT, OR DOCUMENT EXECUTED OR TO BE EXECUTED BY SELLER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY HAS BEEN, OR WHEN
EXECUTED WILL BE, DULY EXECUTED AND DELIVERED BY SELLER, AND CONSTITUTES, OR
WHEN EXECUTED AND DELIVERED WILL CONSTITUTE, A VALID AND LEGALLY BINDING
OBLIGATION OF SELLER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER THAT ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY).


SECTION 3.5.           NON-CONTRAVENTION.   NEITHER THE EXECUTION, DELIVERY, AND
PERFORMANCE BY SELLER OF THIS AGREEMENT AND EACH OTHER AGREEMENT, INSTRUMENT, OR
DOCUMENT EXECUTED OR TO BE EXECUTED BY SELLER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY TO WHICH SELLER IS A PARTY NOR THE CONSUMMATION
BY SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO OR WILL
(I) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF SELLER’S
GOVERNING DOCUMENTS, (II) DO AND WILL CONFLICT WITH OR RESULT IN A VIOLATION OF
ANY PROVISION OF, OR CONSTITUTE (WITH OR WITHOUT THE GIVING OF NOTICE OR THE
PASSAGE OF TIME OR BOTH) A DEFAULT UNDER, OR GIVE RISE (WITH OR WITHOUT THE
GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH) TO ANY RIGHT OF TERMINATION,
CANCELLATION, OR ACCELERATION UNDER, ANY BOND, DEBENTURE, NOTE, MORTGAGE OR
INDENTURE, OR ANY MATERIAL CONTRACT, AGREEMENT, OR OTHER INSTRUMENT OR
OBLIGATION TO WHICH SELLER IS A PARTY OR BY WHICH SUCH SELLER OR ANY OF SUCH
SELLER’S PROPERTIES MAY BE BOUND, OR (III) VIOLATE ANY APPLICABLE LAW BINDING
UPON SUCH SELLER.


SECTION 3.6.           APPROVALS.   NO CONSENT, APPROVAL, ORDER, OR
AUTHORIZATION OF, OR DECLARATION, FILING, OR REGISTRATION WITH, ANY GOVERNMENTAL
ENTITY OR OF ANY THIRD PARTY IS REQUIRED TO BE OBTAINED OR MADE BY SELLER IN
CONNECTION WITH THE EXECUTION, DELIVERY, OR PERFORMANCE BY SELLER OF THIS
AGREEMENT, EACH OTHER AGREEMENT, INSTRUMENT, OR DOCUMENT EXECUTED OR TO BE
EXECUTED BY SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY TO
WHICH SELLER IS A PARTY OR THE CONSUMMATION BY SELLER OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


SECTION 3.7.           PENDING LITIGATION.   THERE ARE NO PROCEEDINGS PENDING
OR, TO SELLER’S KNOWLEDGE, THREATENED, IN WHICH SELLER IS OR MAY BE A PARTY
AFFECTING THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY BY SELLER.


SECTION 3.8.           BROKERS.   NO BROKER, INVESTMENT BANKER, FINANCIAL
ADVISOR OR OTHER PERSON IS ENTITLED TO ANY BROKER’S, FINDER’S, FINANCIAL
ADVISOR’S OR OTHER SIMILAR FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF
SELLER.


SECTION 3.9.           REPRESENTATIONS AND WARRANTIES ON THE CLOSING DATE.   THE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN THIS ARTICLE III WILL BE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME
FORCE AND EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE BY
SELLER ON AND AS OF THE CLOSING DATE, EXCEPT

3


--------------------------------------------------------------------------------



THAT ANY SUCH REPRESENTATIONS AND WARRANTIES WHICH EXPRESSLY RELATE ONLY TO AN
EARLIER DATE SHALL BE TRUE AND CORRECT ON THE CLOSING DATE AS OF SUCH EARLIER
DATE.


ARTICLE IV
DISCLAIMER

EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER WILL CONVEY TO BUYER THE INTEREST
WITHOUT ANY EXPRESS, STATUTORY, OR IMPLIED WARRANTY OR REPRESENTATION OF ANY
KIND FROM SELLER OR ANY OF ITS AFFILIATES, INCLUDING WARRANTIES OR
REPRESENTATIONS RELATING TO (I) THE PARTNERSHIP, (II) TITLE OF THE PARTNERSHIP
IN AND TO ITS PROPERTIES AND OTHER ASSETS (THE “PARTNERSHIP PROPERTIES”),
(III) THE CONDITION OF THE PARTNERSHIP PROPERTIES, (IV) ANY IMPLIED OR EXPRESS
WARRANTY OF MERCHANTABILITY OF THE PARTNERSHIP PROPERTIES, (V) ANY IMPLIED OR
EXPRESS WARRANTY OF THE FITNESS OF THE PARTNERSHIP PROPERTIES FOR A PARTICULAR
PURPOSE, (VI) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (VII) ANY AND ALL OTHER IMPLIED WARRANTIES EXISTING UNDER
APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, OR (VIII) ANY IMPLIED OR EXPRESS
WARRANTY REGARDING COMPLIANCE WITH ANY APPLICABLE ENVIRONMENTAL LAWS, THE
RELEASE OF MATERIALS INTO THE ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR
HEALTH.  EXCEPT AS SET FORTH IN THIS AGREEMENT, IN PURCHASING THE INTEREST BUYER
ACCEPTS THE PARTNERSHIP PROPERTIES “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS”
AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EXCEPT AS SET FORTH IN THIS AGREEMENT, SELLER MAKES
NO REPRESENTATION OR WARRANTY AS TO (A) THE AMOUNT, VALUE, QUALITY, QUANTITY,
VOLUME, OR DELIVERABILITY OF ANY OIL, GAS, OR OTHER MINERALS OR RESERVES IN,
UNDER, OR ATTRIBUTABLE TO THE PARTNERSHIP PROPERTIES, (B) THE PHYSICAL,
OPERATING, REGULATORY COMPLIANCE, SAFETY, OR ENVIRONMENTAL CONDITION OF THE
PARTNERSHIP PROPERTIES, (C) THE GEOLOGICAL OR ENGINEERING CONDITION OF THE
PARTNERSHIP PROPERTIES OR ANY VALUE THEREOF OR (D) THE ACCURACY, COMPLETENESS,
OR MATERIALITY OF ANY DATA, INFORMATION, OR RECORDS FURNISHED TO BUYER BY SELLER
IN CONNECTION WITH THE PARTNERSHIP OR THE PARTNERSHIP PROPERTIES.  BUYER
EXPRESSLY ACKNOWLEDGES AND AGREES THAT (X) SELLER IS A LIMITED PARTNER OF THE
PARTNERSHIP; (Y) AS A LIMITED PARTNER, SELLER IS GENERALLY A “PASSIVE” INVESTOR
AND IS NOT INVOLVED IN THE DAY-TO-DAY OPERATIONS OF THE PARTNERSHIP AND DOES NOT
HAVE CONTROL OVER OR IMMEDIATE ACCESS TO PARTNERSHIP BOOKS, RECORDS AND OTHER
DATA OR INFORMATION; AND (Z) THAT AN AFFILIATE OF BUYER IS THE GENERAL PARTNER
OF THE PARTNERSHIP AND, IN THAT CAPACITY, HAS BEEN PRIMARILY RESPONSIBLE FOR THE
CONDUCT BY THE PARTNERSHIP OF ITS BUSINESS AND OPERATIONS SINCE INCEPTION. 
BUYER AGREES THAT THE FOREGOING DISCLAIMER IS “CONSPICUOUS.”

4


--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represent and warrant to Seller that:


SECTION 5.1.           ORGANIZATION.   BUYER IS VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION AND HAS
REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.


SECTION 5.2.           POWER AND AUTHORITY.   BUYER HAS ALL REQUISITE POWER AND
AUTHORITY TO EXECUTE, DELIVER, AND PERFORM THIS AGREEMENT AND EACH OTHER
AGREEMENT, INSTRUMENT, OR DOCUMENT EXECUTED OR TO BE EXECUTED BY BUYER IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY AND
TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.  THE EXECUTION,
DELIVERY, AND PERFORMANCE OF THIS AGREEMENT AND EACH OTHER AGREEMENT,
INSTRUMENT, OR DOCUMENT EXECUTED OR TO BE EXECUTED BY BUYER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY, AND THE
CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION OF BUYER.


SECTION 5.3.           VALID AND BINDING AGREEMENT.   THIS AGREEMENT HAS BEEN
DULY EXECUTED AND DELIVERED BY BUYER AND CONSTITUTES, AND EACH OTHER AGREEMENT,
INSTRUMENT, OR DOCUMENT EXECUTED OR TO BE EXECUTED BY BUYER IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY HAS BEEN, OR WHEN
EXECUTED WILL BE, DULY EXECUTED AND DELIVERED BY BUYER, AND CONSTITUTES, OR WHEN
EXECUTED AND DELIVERED WILL CONSTITUTE, A VALID AND LEGALLY BINDING OBLIGATION
OF BUYER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THEIR RESPECTIVE TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING OR RELATING TO THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND THE APPLICATION OF GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER THAT ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW
OR IN EQUITY).


SECTION 5.4.           NON-CONTRAVENTION.   NEITHER THE EXECUTION, DELIVERY, AND
PERFORMANCE BY BUYER OF THIS AGREEMENT AND EACH OTHER AGREEMENT, INSTRUMENT, OR
DOCUMENT EXECUTED OR TO BE EXECUTED BY BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY TO WHICH IT IS A PARTY NOR THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY DO OR WILL (I) CONFLICT WITH OR
RESULT IN A VIOLATION OF ANY PROVISION OF BUYER’S GOVERNING DOCUMENTS,
(II) CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF, OR CONSTITUTE
(WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH) A DEFAULT
UNDER, OR GIVE RISE (WITH OR WITHOUT THE GIVING OF NOTICE OR THE PASSAGE OF TIME
OR BOTH) TO ANY RIGHT OF TERMINATION, CANCELLATION, OR ACCELERATION UNDER, ANY
BOND, DEBENTURE, NOTE, MORTGAGE OR INDENTURE, OR ANY MATERIAL CONTRACT,
AGREEMENT, OR OTHER INSTRUMENT OR OBLIGATION TO WHICH BUYER IS A PARTY OR BY
WHICH BUYER OR ANY OF BUYER’S PROPERTIES MAY BE BOUND, OR (III) VIOLATE ANY
APPLICABLE LAW BINDING UPON BUYER.


SECTION 5.5.           APPROVALS.   NO CONSENT, APPROVAL, ORDER, OR
AUTHORIZATION OF, OR DECLARATION, FILING, OR REGISTRATION WITH, ANY GOVERNMENTAL
ENTITY OR OF ANY THIRD PARTY IS REQUIRED TO BE OBTAINED OR MADE BY BUYER IN
CONNECTION WITH THE EXECUTION, DELIVERY, OR PERFORMANCE BY BUYER OF THIS
AGREEMENT, EACH OTHER AGREEMENT, INSTRUMENT, OR DOCUMENT EXECUTED OR TO BE
EXECUTED BY BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY TO
WHICH IT IS A PARTY OR THE CONSUMMATION BY IT OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY.

5


--------------------------------------------------------------------------------



SECTION 5.6.           PROCEEDINGS.  THERE ARE NO PROCEEDINGS PENDING OR, TO
BUYER’S KNOWLEDGE, THREATENED, IN WHICH BUYER IS OR MAY BE A PARTY AFFECTING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY BUYER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY BY BUYER.


SECTION 5.7.           INVESTMENT EXPERIENCE.   BUYER ACKNOWLEDGES THAT IT CAN
BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE INTEREST, AND HAS SUCH KNOWLEDGE
AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF AN INVESTMENT IN THE INTEREST.  BUYER IS AN
AFFILIATE OF THE GENERAL PARTNER.


SECTION 5.8.           RESTRICTED SECURITIES.   BUYER UNDERSTANDS THAT THE
INTEREST WILL NOT HAVE BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, THAT THE INTEREST WILL BE CHARACTERIZED AS
“RESTRICTED SECURITIES” UNDER FEDERAL SECURITIES LAWS, AND THAT UNDER SUCH LAWS
AND APPLICABLE REGULATIONS THE INTERESTS CANNOT BE SOLD OR OTHERWISE DISPOSED OF
WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR AN EXEMPTION THEREFROM.


SECTION 5.9.           ACCREDITED INVESTOR; INVESTMENT INTENT.   BUYER IS AN
ACCREDITED INVESTOR AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT. BUYER
IS ACQUIRING THE INTEREST FOR ITS OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW
TO, OR FOR SALE OR OTHER DISPOSITION IN CONNECTION WITH, ANY DISTRIBUTION OF ALL
OR ANY PART THEREOF, EXCEPT IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.


SECTION 5.10.        INDEPENDENT EVALUATION.   BUYER IS AN EXPERIENCED AND
KNOWLEDGEABLE INVESTOR IN THE OIL AND GAS BUSINESS AND THE BUSINESS OF OWNING
AND OPERATING OIL, GAS AND MINERAL PROPERTIES.  BUYER, AS A RESULT OF ITS
AFFILIATION WITH THE GENERAL PARTNER, HAS HAD FULL AND COMPLETE ACCESS TO THE
PARTNERSHIP PROPERTIES, THE OFFICERS, CONSULTANTS AND OTHER REPRESENTATIVES OF
THE PARTNERSHIP, AND THE BOOKS, RECORDS, AND FILES OF THE PARTNERSHIP (INCLUDING
THOSE RELATING TO THE PARTNERSHIP PROPERTIES).  IN MAKING THE DECISION TO ENTER
INTO THIS AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY,
BUYER, AS A RESULT OF ITS AFFILIATION WITH THE GENERAL PARTNER, HAS RELIED ON
(I) THE BASIS OF ITS OWN INDEPENDENT INVESTIGATION AND KNOWLEDGE OF THE
PARTNERSHIP AND THE PARTNERSHIP PROPERTIES, AND (II) THE REPRESENTATIONS AND
WARRANTIES MADE BY SELLER, AND HAS BEEN ADVISED BY AND HAS RELIED SOLELY ON ITS
OWN EXPERTISE AND LEGAL, LAND, TAX, RESERVOIR ENGINEERING, AND OTHER
PROFESSIONAL COUNSEL CONCERNING THIS TRANSACTION, THE PARTNERSHIP, THE
PARTNERSHIP PROPERTIES AND THE VALUES THEREOF.


SECTION 5.11.        BROKERS.   NO BROKER, INVESTMENT BANKER, FINANCIAL ADVISOR
OR OTHER PERSON IS ENTITLED TO ANY BROKER’S, FINDER’S, FINANCIAL ADVISOR’S OR
OTHER SIMILAR FEE OR COMMISSION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF BUYER.


SECTION 5.12.        DISCLOSURE TO SELLER.   IN VIEW OF (I) BUYER’S AFFILIATION
WITH THE GENERAL PARTNER AND (II) THE GENERAL PARTNER’S DUTIES AND OBLIGATIONS
AS GENERAL PARTNER OF THE PARTNERSHIP TO SELLER (IN ITS CAPACITY AS THE LIMITED
PARTNER THEREOF), AND GIVEN BUYER’S ACCESS TO INFORMATION WITH RESPECT TO THE
PARTNERSHIP, THE PARTNERSHIP’S OPERATIONS AND THE PARTNERSHIP PROPERTIES, BUYER
REPRESENTS AND WARRANTS THAT, TO BUYER’S KNOWLEDGE, THE GENERAL PARTNER HAS MADE
ALL MATERIAL INFORMATION CONCERNING THE PARTNERSHIP AND THE PARTNERSHIP
PROPERTIES AVAILABLE TO, AND HAS NOT WITHHELD ANY MATERIAL INFORMATION FROM,
SELLER (EXCLUSIVE OF FACTS AND CIRCUMSTANCES WHICH

6


--------------------------------------------------------------------------------



SELLER RECOGNIZES TO BE OF A NATURE GENERALLY RECOGNIZED AND KNOWN IN THE OIL
AND GAS INDUSTRY (E.G., HYDROCARBON PRICES MAY RISE OR FALL)).


SECTION 5.13.        REPRESENTATIONS AND WARRANTIES ON CLOSING DATE.   THE
REPRESENTATIONS AND WARRANTIES MADE IN THIS ARTICLE V WILL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE CLOSING DATE WITH THE SAME FORCE AND
EFFECT AS IF SUCH REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE
CLOSING DATE, EXCEPT THAT ANY SUCH REPRESENTATIONS AND WARRANTIES WHICH
EXPRESSLY RELATE ONLY TO AN EARLIER DATE SHALL BE TRUE AND CORRECT ON THE
CLOSING DATE AS OF SUCH EARLIER DATE.


ARTICLE VI
COVENANTS OF THE PARTIES


SECTION 6.1.           REASONABLE BEST EFFORTS.   EACH PARTY HERETO AGREES THAT
IT WILL NOT VOLUNTARILY UNDERTAKE ANY COURSE OF ACTION INCONSISTENT WITH THE
PROVISIONS OR INTENT OF THIS AGREEMENT AND WILL USE ITS REASONABLE BEST EFFORTS
TO TAKE, OR CAUSE TO BE TAKEN, ALL ACTION AND TO DO, OR CAUSE TO BE DONE, ALL
THINGS REASONABLY NECESSARY, PROPER, OR ADVISABLE UNDER APPLICABLE LAWS TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


SECTION 6.2.           NOTICE OF LITIGATION.   UNTIL THE CLOSING, (I)  BUYER,
UPON LEARNING OF THE SAME, SHALL PROMPTLY NOTIFY SELLER OF ANY PROCEEDING WHICH
IS COMMENCED OR THREATENED AGAINST BUYER WHICH AFFECTS THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND (II) SELLER, UPON LEARNING OF THE SAME,
SHALL PROMPTLY NOTIFY BUYER OF ANY PROCEEDING WHICH IS COMMENCED OR THREATENED
AGAINST SELLER WHICH AFFECTS THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


SECTION 6.3.           FEES AND EXPENSES.


(A)           ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT
BY SELLER WILL BE BORNE BY AND PAID BY SELLER, EXCEPT AS PROVIDED IN SECTION 6.6
OR UNLESS THE TRANSACTIONS CONTEMPLATED HEREBY ARE NOT CONSUMMATED THROUGH NO
FAULT OF SELLER (IN WHICH EVENT, BUYER SHALL BEAR AND PAY SUCH FEES AND
EXPENSES).


(B)           WITHOUT LIMITING ITS COVENANTS AND AGREEMENTS IN SECTION 6.6, ALL
EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT BY BUYER, THE GENERAL
PARTNER OR BY THE PARTNERSHIP WILL BE BORNE BY AND PAID BY BUYER, REGARDLESS OF
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED.


SECTION 6.4.           PUBLIC ANNOUNCEMENTS.   EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW, NEITHER BUYER, AFFILIATES OF THE GENERAL PARTNER OR THE
PARTNERSHIP, ON THE ONE HAND, NOR SELLER, ON THE OTHER, SHALL ISSUE ANY PRESS
RELEASE OR OTHERWISE MAKE ANY STATEMENT TO THE PUBLIC GENERALLY WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY WITHOUT THE PRIOR CONSENT
OF THE OTHER PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD AND WHICH
CONSENT, IF GIVEN VERBALLY, SHALL BE CONFIRMED IN WRITING WITHIN ONE BUSINESS
DAY THEREAFTER).  ANY SUCH PRESS RELEASE OR STATEMENT REQUIRED BY APPLICABLE LAW
SHALL ONLY BE MADE AFTER REASONABLE NOTICE TO THE OTHER PARTIES.

7


--------------------------------------------------------------------------------



SECTION 6.5.           TAX MATTERS.


(A)           THE PARTIES AGREE THAT THE BASIS OF THE OVERRIDE DISTRIBUTED TO
SELLER WILL BE DETERMINED BY SELLER AND BUYER AS PROMPTLY AS PRACTICABLE AFTER
THE CLOSING BY ALLOCATING TO THE OVERRIDE A PORTION OF THE PARTNERSHIP’S BASIS
IN THE LEASES BURDENED BY THE OVERRIDE BASED ON THE RELATIVE FAIR MARKET VALUE
OF THE OVERRIDE AND THE PARTNERSHIP’S OPERATING INTERESTS IN SUCH LEASES.


(B)           THE PARTIES ACKNOWLEDGE THAT THE SALE OF THE INTEREST BY SELLER TO
BUYER WILL CAUSE THE PARTNERSHIP TO TERMINATE FOR FEDERAL INCOME TAX PURPOSES ON
THE EFFECTIVE DATE PURSUANT TO SECTION 708(B)(1)(B) OF THE CODE.  BUYER HEREBY
AGREES TO PREPARE, SUBMIT FOR SELLER’S APPROVAL IN THE MANNER PROVIDED IN
SECTION 6.10 OF THE PARTNERSHIP AGREEMENT AND TIMELY FILE WITH THE IRS OR ANY
OTHER APPROPRIATE TAXING AUTHORITIES ALL TAX RETURNS DUE FOR THE PARTNERSHIP
(INCLUDING THE FINAL FEDERAL INCOME TAX RETURN ON IRS FORM 1065 FOR THE
PARTNERSHIP’S TAXABLE PERIOD THAT ENDS AT THE EFFECTIVE DATE) IN ACCORDANCE WITH
SECTION 6.10 OF THE PARTNERSHIP AGREEMENT.  IF SELLER FAILS TO APPROVE ANY TAX
RETURN REFERENCED IN THE IMMEDIATELY PRECEDING SENTENCE, SELLER AND BUYER AGREE
TO USE THEIR REASONABLE BEST EFFORTS TO RESOLVE ANY DISAGREEMENT OR DISPUTE
BETWEEN THEM IN RESPECT OF SUCH RETURN AS PROMPTLY AS REASONABLY PRACTICABLE.
THE PARTIES FURTHER AGREE THAT NO ITEMS OF INCOME, GAIN, LOSS, DEDUCTION OR
CREDIT ATTRIBUTABLE TO PERIODS AFTER THE CLOSING DATE SHALL BE ALLOCATED TO
SELLER AND THAT SELLER SHALL NOT BE LIABLE FOR ANY PARTNERSHIP-LEVEL TAXES OR
OTHER TAXES ATTRIBUTABLE TO PERIODS, OPERATIONS, OR OIL AND GAS PRODUCTION AFTER
THE CLOSING DATE, EXCEPT AS ATTRIBUTABLE TO THE OVERRIDE.


(C)           PURSUANT TO SECTION 6.9 OF THE PARTNERSHIP AGREEMENT, THE GENERAL
PARTNER WILL ELECT IN ACCORDANCE WITH SECTION 754 OF THE CODE TO ADJUST THE
BASIS UPON THE TRANSFER OF THE INTEREST.


SECTION 6.6.           PARTNERSHIP HEDGES.


(A)           (I) NO LATER THAN ONE BUSINESS DAY AFTER THE DATE OF THIS
AGREEMENT AND SUBJECT TO THE TERMS OF THIS SECTION 6.6, THE GENERAL PARTNER
AGREES TO (AND BUYER AGREES TO CAUSE THE GENERAL PARTNER) TO TERMINATE THE
PARTNERSHIP’S HEDGES AND (II) AT ANY TIME AFTER THIS AGREEMENT IS FULLY
EXECUTED, THE GENERAL PARTNER, AT THE SOLE DISCRETION OF THE BUYER, MAY CAUSE
THE PARTNERSHIP TO ENTER INTO NEW HEDGES (SUCH HEDGES, WHETHER ONE OR MORE, THE
“NEW HEDGE”).   BUYER AGREES THAT ALL COSTS INCURRED BY BUYER, THE GENERAL
PARTNER, THE PARTNERSHIP OR SELLER AND THEIR RESPECTIVE AFFILIATES IN CONNECTION
WITH THE PERFORMANCE BY BUYER OF ITS COVENANTS AND AGREEMENTS IN THIS
SECTION 6.6 (INCLUDING “BREAKAGE” COSTS) SHALL BE BORNE AND PAID EXCLUSIVELY BY
BUYER AND THE GENERAL PARTNER (IN PROPORTION TO THE LP SHARING PERCENTAGE AND GP
SHARING PERCENTAGE, RESPECTIVELY, AS DEFINED IN THE PARTNERSHIP AGREEMENT) OR
THE PARTNERSHIP, AND IF PAID BY THE PARTNERSHIP WILL NOT OTHERWISE AFFECT THE
AMOUNT DUE SELLER HEREUNDER OR UNDER THE PARTNERSHIP AGREEMENT IF THE
TRANSACTIONS CONTEMPLATED HEREBY ARE NOT CONSUMMATED.


(B)           SELLER, IN ITS CAPACITY AS THE LIMITED PARTNER OF THE PARTNERSHIP
AND BY ITS EXECUTION AND DELIVERY OF THIS AGREEMENT, HEREBY AGREES AND CONSENTS
TO THE ACTIONS OF THE GENERAL PARTNER AND THE PARTNERSHIP DESCRIBED IN
SUBSECTION (A) ABOVE FOR PURPOSES OF THE PARTNERSHIP AGREEMENT, INCLUDING
SECTIONS 5.7 AND 6.2(J) THEREOF, SUBJECT TO THE FOLLOWING:  (I) NOTWITHSTANDING
ANYTHING IN THE PARTNERSHIP AGREEMENT (INCLUDING SECTION 5.7 THEREOF) OR HEREIN
TO THE CONTRARY, IN NO INSTANCE WILL SELLER, OR ANY AFFILIATE OF SELLER
(INCLUDING GE CAPITAL CORPORATION) BE REQUIRED TO GUARANTEE OR OTHERWISE HAVE
ANY PERSONAL LIABILITY OR RESPONSIBILITY FOR THE NEW HEDGE; AND

8


--------------------------------------------------------------------------------



(II) PRIOR TO ENTERING INTO THE NEW HEDGE (IF THE NEW HEDGE IS ENTERED INTO
PRIOR TO THE CLOSING), THE GENERAL PARTNER AND THE SELLER MUST MUTUALLY AGREE ON
THE PERCENTAGE AMOUNT OF THE PARTNERSHIP’S FORECAST PRODUCTION FROM THE PROVED
PRODUCING OIL AND GAS RESERVES ATTRIBUTABLE TO THE PARTNERSHIP’S PROPERTIES TO
BE HEDGED UNDER THE NEW HEDGE.


SECTION 6.7.           ACCESS TO BOOKS AND RECORDS.  BUYER WILL PRESERVE OR
CAUSE TO BE PRESERVED ALL BOOKS AND RECORDS OF THE PARTNERSHIP FOR A PERIOD OF
SIX YEARS FOLLOWING THE CLOSING AND WILL ALLOW SELLER AND ITS REPRESENTATIVES
REASONABLE ACCESS TO SUCH RECORDS AT ALL REASONABLE TIMES FOR A PURPOSE
REASONABLY RELATED TO (I) SELLER’S OWNERSHIP OF THE INTEREST IN THE PARTNERSHIP,
(II) THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS, AND THE ENFORCEMENT BY IT OF
ITS RIGHTS, HEREUNDER, OR (III) SELLER’S CONTEST OF THE IMPOSITION OF ANY TAXES
RESULTING FROM ITS OWNERSHIP OF THE INTEREST.  IF BUYER DESIRES TO DISPOSE OF
ANY SUCH RECORDS PRIOR TO THE EXPIRATION OF THE SIX-YEAR PERIOD REFERENCED
ABOVE, BUYER SHALL PROVIDE NOTICE OF SAME TO SELLER, AND SELLER SHALL HAVE A
PERIOD OF 10 BUSINESS DAYS TO DELIVER WRITTEN NOTICE TO BUYER THAT SELLER ELECTS
TO HAVE SUCH RECORDS DELIVERED TO IT (AT THE EXPENSE OF SELLER).  IF SELLER
FAILS TO DELIVER SUCH NOTICE WITHIN THE 10-BUSINESS DAY PERIOD REFERENCED ABOVE,
BUYER SHALL THE RIGHT TO DISPOSE OF THE SUBJECT RECORDS.


SECTION 6.8.           ASSUMPTION.  BUYER WILL, AT CLOSING, BE DEEMED TO HAVE
ASSUMED ANY AND ALL DUTIES, LIABILITIES AND OBLIGATIONS OF SELLER UNDER THE
PARTNERSHIP AGREEMENT, WHETHER ARISING BEFORE, ON OR AFTER THE EFFECTIVE DATE
(THE “ASSUMED OBLIGATIONS”).


SECTION 6.9.           COMPLIANCE WITH PARTNERSHIP AGREEMENT.   BUYER, SELLER
AND, BY ITS EXECUTION HEREOF, THE GENERAL PARTNER, AGREE THAT UPON CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY, (A) SECTION 9.1 OF THE PARTNERSHIP
AGREEMENT, WHICH DEALS WITH ASSIGNMENTS BY THE LIMITED PARTNERS OF THE
PARTNERSHIP, WILL BE DEEMED TO HAVE BEEN COMPLIED WITH IN ALL RESPECTS, AND (B)
SECTION 9.6 OF THE PARTNERSHIP AGREEMENT (RIGHT OF FIRST OFFER) WILL BE DEEMED
TO HAVE BEEN WAIVED.


SECTION 6.10.        CONVEYANCE OF OVERRIDE.  AT CLOSING, BUYER OR ITS
AFFILIATES (INCLUDING THE GENERAL PARTNER) WILL CAUSE THE PARTNERSHIP TO EXECUTE
AND DELIVER TO SELLER (OR ITS DESIGNEE) THAT CERTAIN CONVEYANCE OF OVERRIDING
ROYALTY INTEREST IN THE FORM ATTACHED HERETO AS EXHIBIT 6.10 (THE “OVERRIDE”).


ARTICLE VII
CLOSING CONDITIONS


SECTION 7.1.           CONDITIONS PRECEDENT TO PARTIES’ OBLIGATIONS TO CLOSE. 
THE OBLIGATION OF SELLER, ON THE ONE HAND, OR BUYER, ON THE OTHER, TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE SUBJECT TO THE
FULFILLMENT ON OR PRIOR TO THE CLOSING DATE OF EACH OF THE FOLLOWING CONDITIONS:


(A)           NO PROCEEDING (EXCLUDING ANY PROCEEDING INITIATED BY SELLER,
BUYER, THE GENERAL PARTNER OR THE PARTNERSHIP OR ANY OF THEIR RESPECTIVE
AFFILIATES) SHALL, ON THE CLOSING DATE, BE PENDING OR THREATENED SEEKING TO
RESTRAIN, PROHIBIT, OR OBTAIN DAMAGES OR OTHER RELIEF IN CONNECTION WITH THIS
AGREEMENT OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


(B)           NO ORDER, WRIT, INJUNCTION OR DECREE SHALL HAVE BEEN ENTERED AND
BE IN EFFECT BY ANY COURT OR ANY GOVERNMENTAL ENTITY OF COMPETENT JURISDICTION,
AND NO STATUTE, RULE, REGULATION

9


--------------------------------------------------------------------------------



OR OTHER REQUIREMENT SHALL HAVE BEEN PROMULGATED OR ENACTED AND BE IN EFFECT,
THAT ON A TEMPORARY OR PERMANENT BASIS RESTRAINS, ENJOINS OR INVALIDATES THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 7.2.           CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS.   THE
OBLIGATION OF SELLER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT ON OR PRIOR TO THE CLOSING DATE OF
EACH OF THE FOLLOWING CONDITIONS:


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
MADE AND (HAVING BEEN DEEMED TO HAVE BEEN MADE AGAIN ON AND AS OF THE CLOSING
DATE IN THE SAME LANGUAGE) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE CLOSING DATE.


(B)           BUYER SHALL HAVE PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS ALL COVENANTS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED
OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE (INCLUDING ITS COVENANTS
AND AGREEMENTS CONTAINED IN SECTION 6.6).


(C)           SELLER SHALL HAVE RECEIVED A CERTIFICATE EXECUTED BY A DULY
AUTHORIZED OFFICER OF BUYER DATED THE CLOSING DATE, REPRESENTING AND CERTIFYING
THAT THE CONDITIONS SET FORTH IN SECTIONS 7.2 (A) AND (B) HAVE BEEN SATISFIED.


(D)           SELLER SHALL HAVE RECEIVED ALL OTHER AGREEMENTS, INSTRUMENTS AND
DOCUMENTS WHICH ARE REQUIRED BY OTHER TERMS OF THIS AGREEMENT TO BE EXECUTED OR
DELIVERED BY BUYER, THE GENERAL PARTNER OR THE PARTNERSHIP PRIOR TO OR IN
CONNECTION WITH THE CLOSING (INCLUDING THE OVERRIDE).


SECTION 7.3.           CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS.   THE
OBLIGATION OF BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE SUBJECT TO THE FULFILLMENT ON OR PRIOR TO THE CLOSING DATE OF
EACH OF THE FOLLOWING CONDITIONS:


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN
THIS AGREEMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE
MADE AND (HAVING BEEN DEEMED TO HAVE BEEN MADE AGAIN ON AND AS OF THE CLOSING
DATE IN THE SAME LANGUAGE) SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE CLOSING DATE.


(B)           SELLER SHALL HAVE PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS ALL COVENANTS AND AGREEMENTS REQUIRED BY THIS AGREEMENT TO BE PERFORMED
OR COMPLIED WITH BY IT ON OR PRIOR TO THE CLOSING DATE.


(C)           BUYER SHALL HAVE RECEIVED ONE OR MORE CERTIFICATES EXECUTED BY A
DULY AUTHORIZED OFFICER OF SELLER DATED THE CLOSING DATE, (I) REPRESENTING AND
CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTIONS 7.3 (A) AND (B) HAVE BEEN
SATISFIED AND (II) CERTIFYING TO THE ADOPTION AND EFFECTIVENESS OF RESOLUTIONS
ADOPTED BY THE SOLE MEMBER OF SELLER AUTHORIZING THE TRANSACTIONS CONTEMPLATED
HEREBY.


(D)           SELLER SHALL HAVE EXECUTED AND DELIVERED AN ASSIGNMENT OF LIMITED
PARTNER INTEREST SUBSTANTIALLY IN THE FORM OF EXHIBIT 7.3(D) IN ALL MATERIAL
RESPECTS.

10


--------------------------------------------------------------------------------



(E)           BUYER SHALL HAVE RECEIVED ALL OTHER AGREEMENTS, INSTRUMENTS AND
DOCUMENTS WHICH ARE REQUIRED BY OTHER TERMS OF THIS AGREEMENT TO BE EXECUTED OR
DELIVERED BY SELLER PRIOR TO OR IN CONNECTION WITH THE CLOSING.


ARTICLE VIII
TERMINATION, AMENDMENT AND WAIVER


SECTION 8.1.           TERMINATION.   THIS AGREEMENT MAY BE TERMINATED AND THE
TRANSACTIONS CONTEMPLATED HEREBY ABANDONED AT ANY TIME PRIOR TO THE CLOSING IN
THE FOLLOWING MANNER:


(A)           BY MUTUAL WRITTEN CONSENT OF SELLER AND BUYER; OR


(B)           BY EITHER SELLER, ON THE ONE HAND, OR BUYER, ON THE OTHER, IF:

(I)            THE CLOSING SHALL NOT HAVE OCCURRED ON OR BEFORE JUNE 15, 2007,
UNLESS SUCH FAILURE TO CLOSE SHALL BE DUE TO A BREACH OF THIS AGREEMENT BY THE
PARTY SEEKING TO TERMINATE THIS AGREEMENT PURSUANT TO THIS CLAUSE (I); OR

(II)           THERE SHALL BE ANY STATUTE, RULE, OR REGULATION THAT MAKES
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY ILLEGAL OR OTHERWISE
PROHIBITED OR A GOVERNMENTAL ENTITY SHALL HAVE ISSUED AN ORDER, DECREE, OR
RULING OR TAKEN ANY OTHER ACTION PERMANENTLY RESTRAINING, ENJOINING, OR
OTHERWISE PROHIBITING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND SUCH ORDER, DECREE, RULING, OR OTHER ACTION SHALL HAVE BECOME FINAL AND
NONAPPEALABLE; OR


(C)           BY SELLER, IF (I) BUYER SHALL HAVE FAILED TO FULFILL IN ANY
MATERIAL RESPECT ANY OF ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT; OR (II) ANY
OF THE REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN THIS AGREEMENT SHALL
NOT BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND, IN THE CASE OF EACH OF
CLAUSES (I) AND (II), SUCH FAILURE, MISREPRESENTATION, OR BREACH OF WARRANTY
(PROVIDED IT CAN BE CURED) HAS NOT BEEN CURED WITHIN TEN DAYS AFTER WRITTEN
NOTICE THEREOF FROM SELLER TO BUYER, AS THE CASE MAY BE; OR


(D)           BY BUYER, IF (I) SELLER SHALL HAVE FAILED TO FULFILL IN ANY
MATERIAL RESPECT ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT; OR (II) ANY OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT SHALL NOT
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND, IN THE CASE OF EACH OF
CLAUSES (I) AND (II), SUCH FAILURE, MISREPRESENTATION, OR BREACH OF WARRANTY
(PROVIDED IT CAN BE CURED) HAS NOT BEEN CURED WITHIN TEN DAYS AFTER WRITTEN
NOTICE THEREOF FROM BUYER TO SELLER.


SECTION 8.2.           EFFECT OF TERMINATION.   IN THE EVENT OF THE TERMINATION
OF THIS AGREEMENT PURSUANT TO SECTION 8 .1 BY SELLER, ON THE ONE HAND, OR BUYER,
ON THE OTHER, WRITTEN NOTICE THEREOF SHALL FORTHWITH BE GIVEN TO THE OTHER PARTY
OR PARTIES SPECIFYING THE PROVISION HEREOF PURSUANT TO WHICH SUCH TERMINATION IS
MADE, AND THIS AGREEMENT SHALL BECOME VOID AND HAVE NO EFFECT, EXCEPT THAT THE
AGREEMENTS CONTAINED IN THIS ARTICLE VIII, IN SECTIONS 6.3, 6.4 AND 6.6 AND IN
ARTICLES X AND XI SHALL SURVIVE THE TERMINATION HEREOF.  EXCEPT AS PROVIDED IN
THE IMMEDIATELY FOLLOWING SENTENCE, NOTHING CONTAINED IN THIS SECTION SHALL
RELIEVE ANY PARTY FROM LIABILITY FOR DAMAGES ACTUALLY INCURRED AS A RESULT OF
ANY BREACH OF THIS AGREEMENT.  IF THIS AGREEMENT IS TERMINATED BY SELLER
PURSUANT TO (I) SECTION 8.1(B)(I) (AND BUYER IS IN MATERIAL BREACH OF THIS
AGREEMENT) OR (II) SECTION 8.1(C), SELLER SHALL RETAIN THE DEPOSIT AS LIQUIDATED
DAMAGES (IT BEING

11


--------------------------------------------------------------------------------



AGREED BY THE PARTIES THAT (X) THE AMOUNT OF ACTUAL DAMAGES INCURRED BY SELLER
WOULD BE DIFFICULT TO CALCULATE AND (Y) RETENTION BY SELLER OF THE DEPOSIT SHALL
NOT CONSTITUTE A DISTRIBUTION TO SELLER BY THE PARTNERSHIP UNDER THE PARTNERSHIP
AGREEMENT).  IF THIS AGREEMENT IS TERMINATED UNDER SECTION 8.1 FOR ANY OTHER
REASON, THE DEPOSIT SHALL BE PROMPTLY RETURNED TO BUYER BY SELLER.


SECTION 8.3.           AMENDMENT.   THIS AGREEMENT MAY NOT BE AMENDED EXCEPT BY
AN INSTRUMENT IN WRITING SIGNED BY OR ON BEHALF OF ALL THE PARTIES HERETO.


SECTION 8.4.           WAIVER.  SELLER ON THE ONE HAND, OR BUYER, ON THE OTHER,
MAY:  (I) WAIVE ANY INACCURACIES IN THE REPRESENTATIONS AND WARRANTIES OF THE
OTHER CONTAINED HEREIN OR IN ANY DOCUMENT, CERTIFICATE, OR WRITING DELIVERED
PURSUANT HERETO, OR (II) WAIVE COMPLIANCE BY THE OTHER WITH ANY OF THE OTHER’S
AGREEMENTS OR FULFILLMENT OF ANY CONDITIONS TO ITS OWN OBLIGATIONS CONTAINED
HEREIN.  ANY AGREEMENT ON THE PART OF A PARTY HERETO TO ANY SUCH WAIVER SHALL BE
VALID ONLY IF SET FORTH IN AN INSTRUMENT IN WRITING SIGNED BY OR ON BEHALF OF
SUCH PARTY.  NO FAILURE OR DELAY BY A PARTY HERETO IN EXERCISING ANY RIGHT,
POWER, OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR PRIVILEGE.


ARTICLE IX
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION


SECTION 9.1.           SURVIVAL.


(A)           EACH REPRESENTATION AND WARRANTY OF THE PARTIES HERETO CONTAINED
IN THIS AGREEMENT SHALL SURVIVE THE CLOSING UNTIL THE FIRST ANNIVERSARY OF THE
CLOSING DATE (SUCH ANNIVERSARY BEING CALLED THE “SURVIVAL DATE”).  FROM AND
AFTER A SURVIVAL DATE, NO PARTY HERETO SHALL BE UNDER ANY LIABILITY HEREUNDER
WITH RESPECT TO ANY REPRESENTATION OR WARRANTY, EXCEPT WITH RESPECT TO MATTERS
AS TO WHICH NOTICE HAS BEEN RECEIVED IN ACCORDANCE WITH SECTION 9.1(B).  ALL
COVENANTS OF THE PARTIES HERETO, TO THE EXTENT NOT OTHERWISE FULLY PERFORMED AT
CLOSING, WILL SURVIVE THE CLOSING.


(B)           NO PARTY HERETO SHALL HAVE ANY INDEMNIFICATION OBLIGATION PURSUANT
TO THIS ARTICLE IX OR OTHERWISE IN RESPECT OF ANY REPRESENTATION, WARRANTY OR
COVENANT UNLESS IT SHALL HAVE RECEIVED FROM THE PARTY SEEKING INDEMNIFICATION
WRITTEN NOTICE OF THE EXISTENCE OF THE CLAIM FOR OR IN RESPECT OF WHICH
INDEMNIFICATION IN RESPECT OF SUCH REPRESENTATION, WARRANTY OR COVENANT IS BEING
SOUGHT.  SUCH NOTICE SHALL SET FORTH WITH REASONABLE SPECIFICITY (I) THE BASIS
UNDER THIS AGREEMENT, AND THE FACTS THAT OTHERWISE FORM THE BASIS OF SUCH CLAIM,
(II) THE ESTIMATE OF THE AMOUNT OF SUCH CLAIM (WHICH ESTIMATE SHALL NOT BE
CONCLUSIVE OF THE FINAL AMOUNT OF SUCH CLAIM) AND AN EXPLANATION OF THE
CALCULATION OF SUCH ESTIMATE, INCLUDING A STATEMENT OF ANY SIGNIFICANT
ASSUMPTIONS EMPLOYED THEREIN, AND (III) THE DATE ON AND MANNER IN WHICH THE
PARTY DELIVERING SUCH NOTICE BECAME AWARE OF THE EXISTENCE OF SUCH CLAIM.


SECTION 9.2.           INDEMNIFICATION BY SELLER.   SUBJECT TO THE TERMS AND
CONDITIONS OF THIS ARTICLE IX, SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
BUYER FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS
ASSESSMENTS, LOSSES, DAMAGES, LIABILITIES, JUDGMENTS, SETTLEMENTS, PENALTIES,
COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES), OF ANY
NATURE WHATSOEVER (COLLECTIVELY, “DAMAGES”), ASSERTED AGAINST, RESULTING TO,

12


--------------------------------------------------------------------------------



IMPOSED UPON, OR INCURRED BY BUYER, DIRECTLY OR INDIRECTLY, BY REASON OF OR
RESULTING FROM ANY BREACH BY SELLER OF (I) SELLER’S REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLE III OR (II) SELLER’S COVENANTS CONTAINED IN THIS
AGREEMENT.


SECTION 9.3.           INDEMNIFICATION BY BUYER.   SUBJECT TO THE TERMS AND
CONDITIONS OF THIS ARTICLE IX, BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
SELLER FROM AND AGAINST ANY AND ALL DAMAGES, ASSERTED AGAINST, RESULTING TO,
IMPOSED UPON, OR INCURRED BY SELLER, DIRECTLY OR INDIRECTLY, BY REASON OF OR
RESULTING FROM (I) ANY BREACH BY BUYER OF ITS REPRESENTATIONS, WARRANTIES AND
COVENANTS CONTAINED IN THIS AGREEMENT, (II) THE ASSUMED OBLIGATIONS OR (III) THE
PARTNERSHIP AND ITS OWNERSHIP AND OPERATION OF ITS PROPERTIES AND OTHER ASSETS.


SECTION 9.4.           INDEMNIFICATION PROCEEDINGS.   IN THE EVENT THAT ANY
CLAIM OR DEMAND FOR WHICH A PARTY (AN “INDEMNIFYING PARTY”), WOULD BE LIABLE TO
THE ANOTHER PARTY UNDER SECTION 9.2 OR SECTION 9.3 (AN “INDEMNIFIED PARTY”) IS
ASSERTED AGAINST OR SOUGHT TO BE COLLECTED FROM AN INDEMNIFIED PARTY BY A THIRD
PARTY, THE INDEMNIFIED PARTY SHALL WITH REASONABLE PROMPTNESS NOTIFY THE
INDEMNIFYING PARTY OF SUCH CLAIM OR DEMAND, BUT THE FAILURE SO TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS
UNDER THIS ARTICLE IX, EXCEPT TO THE EXTENT THE INDEMNIFYING PARTY DEMONSTRATES
THAT THE DEFENSE OF SUCH CLAIM OR DEMAND IS MATERIALLY PREJUDICED THEREBY.  THE
INDEMNIFYING PARTY SHALL HAVE 30 DAYS FROM RECEIPT OF THE ABOVE NOTICE FROM THE
INDEMNIFIED PARTY (IN THIS SECTION 9.4, THE “NOTICE PERIOD”) TO NOTIFY THE
INDEMNIFIED PARTY WHETHER OR NOT THE INDEMNIFYING PARTY DESIRES, AT THE
INDEMNIFYING PARTY’S SOLE COST AND EXPENSE, TO DEFEND THE INDEMNIFIED PARTY
AGAINST SUCH CLAIM OR DEMAND; PROVIDED, THAT THE INDEMNIFIED PARTY IS HEREBY
AUTHORIZED PRIOR TO AND DURING THE NOTICE PERIOD TO FILE ANY MOTION, ANSWER OR
OTHER PLEADING THAT IT SHALL DEEM NECESSARY OR APPROPRIATE TO PROTECT ITS
INTERESTS OR THOSE OF THE INDEMNIFYING PARTY AND NOT PREJUDICIAL TO THE
INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY ELECTS TO ASSUME THE DEFENSE OF
ANY SUCH CLAIM OR DEMAND, THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY
SEPARATE COUNSEL AT ITS OWN EXPENSE AND TO PARTICIPATE IN THE DEFENSE THEREOF. 
IF THE INDEMNIFYING PARTY ELECTS NOT TO ASSUME THE DEFENSE OF SUCH CLAIM OR
DEMAND (OR FAILS TO GIVE NOTICE TO THE INDEMNIFIED PARTY DURING THE NOTICE
PERIOD), THE INDEMNIFIED PARTY SHALL BE ENTITLED TO ASSUME THE DEFENSE OF SUCH
CLAIM OR DEMAND WITH COUNSEL OF ITS OWN CHOICE, AT THE EXPENSE OF THE
INDEMNIFYING PARTY.  IF THE CLAIM OR DEMAND IS ASSERTED AGAINST BOTH THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY AND BASED ON THE ADVICE OF COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFYING PARTY IT IS DETERMINED THAT THERE IS
A CONFLICT OF INTEREST WHICH RENDERS IT INAPPROPRIATE FOR THE SAME COUNSEL TO
REPRESENT BOTH THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY, THE
INDEMNIFYING PARTY SHALL BE RESPONSIBLE FOR PAYING SEPARATE COUNSEL FOR THE
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL NOT BE
RESPONSIBLE FOR PAYING FOR MORE THAN ONE SEPARATE FIRM OF ATTORNEYS TO REPRESENT
ALL OF THE INDEMNIFIED PARTIES, REGARDLESS OF THE NUMBER OF INDEMNIFIED
PARTIES.  IF THE INDEMNIFYING PARTY ELECTS TO ASSUME THE DEFENSE OF SUCH CLAIM
OR DEMAND, (I) NO COMPROMISE OR SETTLEMENT THEREOF MAY BE EFFECTED BY THE
INDEMNIFYING PARTY WITHOUT THE INDEMNIFIED PARTY’S WRITTEN CONSENT (WHICH SHALL
NOT BE UNREASONABLY WITHHELD) UNLESS THE SOLE RELIEF PROVIDED IS MONETARY
DAMAGES THAT ARE PAID IN FULL BY THE INDEMNIFYING PARTY AND (II) THE
INDEMNIFYING PARTY SHALL HAVE NO LIABILITY WITH RESPECT TO ANY COMPROMISE OR
SETTLEMENT THEREOF EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH SHALL NOT BE
UNREASONABLY WITHHELD).


SECTION 9.5.           EXCLUSIVITY.   THE PARTIES HERETO AGREE THAT AFTER
CLOSING, IN RELATION TO ANY BREACH, DEFAULT, OR NONPERFORMANCE OF ANY
REPRESENTATION, WARRANTY, COVENANT, OR AGREEMENT MADE OR ENTERED INTO BY A PARTY
HERETO PURSUANT TO THIS AGREEMENT OR ANY CERTIFICATE, INSTRUMENT,

13


--------------------------------------------------------------------------------



OR DOCUMENT DELIVERED PURSUANT HERETO, THE ONLY RELIEF AND REMEDY AVAILABLE TO
THE OTHER PARTY HERETO IN RESPECT OF SAID BREACH, DEFAULT, OR NONPERFORMANCE
SHALL BE DAMAGES, BUT ONLY TO THE EXTENT PROPERLY CLAIMABLE HEREUNDER AND
SUBJECT TO THE TERMS AND PROVISIONS OF THIS ARTICLE IX; PROVIDED, HOWEVER, THAT
THE FOREGOING SHALL NOT BE DEEMED TO LIMIT OR MODIFY THE PARTIES’ RIGHTS UNDER
SECTION 10.8.


SECTION 9.6.           INDEMNIFICATION DESPITE NEGLIGENCE.   IT IS THE EXPRESS
INTENTION OF THE PARTIES HERETO THAT EACH PARTY TO BE INDEMNIFIED PURSUANT TO
THIS ARTICLE IX SHALL BE INDEMNIFIED AND HELD HARMLESS FROM AND AGAINST ALL
DAMAGES AS TO WHICH INDEMNITY IS PROVIDED FOR UNDER THIS ARTICLE IX,
NOTWITHSTANDING THAT ANY SUCH DAMAGES ARISE OUT OF OR RESULT FROM THE ORDINARY,
STRICT, SOLE, OR CONTRIBUTORY NEGLIGENCE OF SUCH PARTY AND REGARDLESS OF WHETHER
ANY OTHER PARTY (INCLUDING THE OTHER PARTIES TO THIS AGREEMENT) IS OR IS NOT
ALSO NEGLIGENT.  THE PARTIES HERETO ACKNOWLEDGE THAT THE FOREGOING COMPLIES WITH
THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.


ARTICLE X
MISCELLANEOUS


SECTION 10.1.        NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN OR MADE HEREUNDER BY ANY PARTY
HERETO SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE
IF (I) DELIVERED PERSONALLY, (II) TRANSMITTED BY FIRST CLASS REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, (III) SENT BY A
RECOGNIZED PREPAID OVERNIGHT COURIER SERVICE (WHICH PROVIDES A RECEIPT), OR
(IV) SENT BY TELECOPY OR FACSIMILE TRANSMISSION, WITH RECEIPT ACKNOWLEDGED, TO
THE PARTIES AT THE FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESSES AS SHALL BE
SPECIFIED BY THE PARTIES BY LIKE NOTICE):

If to Seller:

TIFD III-X LLC
c/o GE Commercial Finance—EFS
Stamford, Connecticut 06927-1550
Attention:  Carl W. Petersen
Fax No.:  203-961-5818

With a copy to (which shall not constitute notice to any Seller):

Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, Texas 77002
Attention:  Michael K. Pierce
Fax No.:  832-397-8049

If to Buyer:

515 South Flower, Suite 4800
Los Angeles, California 90071
Attention:  Randall H. Breitenbach or Halbert S. Washburn
Fax No.:  213-225-5916

14


--------------------------------------------------------------------------------


Such notices, requests, demands, and other communications shall be effective
upon receipt.


SECTION 10.2.        ENTIRE AGREEMENT.   THIS AGREEMENT, TOGETHER WITH ANY
EXHIBITS AND SCHEDULES HERETO AND OTHER WRITINGS REFERRED TO HEREIN OR DELIVERED
PURSUANT HERETO, CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


SECTION 10.3.        BINDING EFFECT; ASSIGNMENT; NO THIRD PARTY BENEFIT.   THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES, SUCCESSORS, AND PERMITTED
ASSIGNS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER THIS
AGREEMENT NOR ANY OF THE RIGHTS, INTERESTS, OR OBLIGATIONS HEREUNDER SHALL BE
ASSIGNED BY ANY OF THE PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTIES.  EXCEPT AS PROVIDED IN ARTICLE IX, NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO OR SHALL CONFER UPON ANY PERSON OTHER THAN
THE PARTIES HERETO, AND THEIR RESPECTIVE HEIRS, LEGAL REPRESENTATIVES,
SUCCESSORS, AND PERMITTED ASSIGNS, ANY RIGHTS, BENEFITS, OR REMEDIES OF ANY
NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


SECTION 10.4.        SEVERABILITY.   IF ANY PROVISION OF THIS AGREEMENT IS HELD
TO BE UNENFORCEABLE, THIS AGREEMENT SHALL BE CONSIDERED DIVISIBLE AND SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT IT IS DEEMED UNENFORCEABLE,
AND IN ALL OTHER RESPECTS THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT;
PROVIDED, HOWEVER, THAT IF ANY SUCH PROVISION MAY BE MADE ENFORCEABLE BY
LIMITATION THEREOF, THEN SUCH PROVISION SHALL BE DEEMED TO BE SO LIMITED AND
SHALL BE ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.


SECTION 10.5.        GOVERNING LAW.   THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


SECTION 10.6.        FURTHER ASSURANCES.   FROM TIME TO TIME FOLLOWING THE
CLOSING, AT THE REQUEST OF ANY PARTY HERETO AND WITHOUT FURTHER CONSIDERATION,
THE OTHER PARTY OR PARTIES HERETO SHALL EXECUTE AND DELIVER TO SUCH REQUESTING
PARTY SUCH INSTRUMENTS AND DOCUMENTS AND TAKE SUCH OTHER ACTION (BUT WITHOUT
INCURRING ANY MATERIAL FINANCIAL OBLIGATION) AS SUCH REQUESTING PARTY MAY
REASONABLY REQUEST IN ORDER TO CONSUMMATE MORE FULLY AND EFFECTIVELY THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 10.7.        COUNTERPARTS.   THIS INSTRUMENT MAY BE EXECUTED IN ANY
NUMBER OF IDENTICAL COUNTERPARTS, EACH OF WHICH FOR ALL PURPOSES SHALL BE DEEMED
AN ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE COLLECTIVELY, ONE INSTRUMENT.  IT
IS NOT NECESSARY THAT EACH PARTY HERETO EXECUTE THE SAME COUNTERPART SO LONG AS
IDENTICAL COUNTERPARTS ARE EXECUTED BY EACH SUCH PARTY HERETO.  THIS INSTRUMENT
MAY BE VALIDLY EXECUTED AND DELIVERED BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION.


SECTION 10.8.        INJUNCTIVE RELIEF.   THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT ANY OF THE PROVISIONS OF
THIS AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR
WERE OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE
ENTITLED TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THE

15


--------------------------------------------------------------------------------



PROVISIONS OF THIS AGREEMENT, AND SHALL BE ENTITLED TO ENFORCE SPECIFICALLY THE
PROVISIONS OF THIS AGREEMENT, IN ANY COURT OF THE UNITED STATES OR ANY STATE
THEREOF HAVING JURISDICTION, IN ADDITION TO ANY OTHER REMEDY TO WHICH THE
PARTIES MAY BE ENTITLED UNDER THIS AGREEMENT OR AT LAW OR IN EQUITY.


ARTICLE XI
DEFINITIONS AND REFERENCES


SECTION 11.1.        CERTAIN DEFINED TERMS.   WHEN USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS ASSIGNED TO THEM IN THIS
SECTION 11.1:

“Affiliate” means any person directly or indirectly controlling, controlled by
or under common control with another person.

“Agreement” means this Limited Partner Interest Purchase and Sale Agreement, as
hereafter amended or modified in accordance with the terms hereof.

“Applicable Law” means any statute, law, principle of common law, rule,
regulation, judgment, order, ordinance, requirement, code, writ, injunction, or
decree of any Governmental Entity.

“Business Day” means a day other than a Saturday, Sunday or day on which
commercial banks in the United States are authorized or required to be closed
for business.

“Code” means the Internal Revenue Code of 1986, or any successor statute
thereto, as amended.

“Dollars” or “$” means U.S. Dollars.

“Environmental Laws” means all national, state, municipal or local laws, rules,
regulations, statutes, ordinances or orders of any Governmental Entity relating
to (a) the control of any potential pollutant or protection of the air, water or
land, (b) solid, gaseous or liquid waste generation, handling, treatment,
storage, disposal or transportation or (c) the regulation of or exposure to
hazardous, toxic or other substances alleged to be harmful (including Hazardous
Materials).

“General Partner” means BEP (GP) I, LLC, a Delaware limited liability company.

“Governing Documents” means, when used with respect to an entity, the documents
governing the formation and operation of such entity, including (a) in the
instance of a corporation, the articles or incorporation and bylaws of such
corporation, (b) in the instance of a partnership, the partnership agreement,
and (c) in the instance of a limited liability company, the certificate of
formation and limited liability company agreement.

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any federal, state, county, municipal, or other governmental or
quasi-governmental body, agency, authority, department, commission, board,
bureau, or instrumentality (domestic or foreign).

16


--------------------------------------------------------------------------------


“Hazardous Materials” means (a) any substance or material that is listed,
defined or otherwise designated as a “hazardous substance” under Section 101(14)
of CERCLA, (b) any petroleum or petroleum products, (c) radioactive materials,
urea formaldehyde, asbestos and PCBs and (d) any other chemical substance or
waste that is regulated by any Governmental Entity under any Environmental Law.

“Hedge” means the Partnership hedges identified in Schedule I.

“Hydrocarbons” means oil, gas, other liquid or gaseous hydrocarbons, or any of
them or any combination thereof, and all products and substances extracted,
separated, processed and produced therefrom.

“IRS” means the Internal Revenue Service.

“Knowledge” of a specified Person (or similar references to a Person’s
knowledge) means all information actually or constructively known to (a) in the
case of a Person who is an individual, such Person, or (b) in the case of a
Person which is corporation or other entity, an executive officer or employee
who devoted substantive attention to matters of such nature during the ordinary
course of his employment by such Person.  A Person has “constructive knowledge”
of those matters which the individual involved could reasonably be expected to
have as a result of undertaking an investigation of such a scope and extent as a
reasonably prudent man would undertake concerning the particular subject matter.

“Lien” means any claim, lien, mortgage, security interest, pledge, charge,
option, right-of-way, easement, encroachment, or encumbrance of any kind.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, enterprise, unincorporated
organization, or Governmental Entity.

“Proceedings” means all proceedings, actions, claims, suits, investigations, and
inquiries by or before any arbitrator or Governmental Entity.

“Reasonable Best Efforts” means a party’s reasonable best efforts in accordance
with reasonable commercial practice.

“Securities Act” means the Securities Act of 1933, as amended.

“Taxes” means any income taxes or similar assessments or any sales, excise,
occupation, use, ad valorem, property, production, severance, transportation,
employment, payroll, franchise, or other tax imposed by any United States
federal, state, or local (or any foreign or provincial) taxing authority,
including any interest, penalties, or additions attributable thereto.


SECTION 11.2.        CERTAIN ADDITIONAL DEFINED TERMS.   IN ADDITION TO THE
TERMS AS ARE DEFINED IN SECTION 11.1, THE FOLLOWING TERMS ARE USED IN THIS
AGREEMENT AS DEFINED IN THE ARTICLES, SECTIONS OR OTHER SUBDIVISIONS SET FORTH
OPPOSITE SUCH TERMS:

17


--------------------------------------------------------------------------------


 

Defined Term

 

Reference

 

 

 

Assumed Obligations

 

Section 6.8

Buyer

 

Preamble

Closing

 

Article II

Closing Date

 

Article II

Damages

 

Section 9.2

Deposit

 

Section 1.4(a)

Effective Date

 

Section 1.3

Indemnified Party

 

Section 9.4

Indemnifying Party

 

Section 9.4

Interest

 

Recital A

New Hedge

 

Section 6.6

Notice Period

 

Section 9.4

Override

 

Section 6.10

Partnership

 

Recital A

Partnership Agreement

 

Recital A

Purchase Price

 

Section 1.2

Seller

 

Preamble

Survival Date

 

Section 9.1(a)

 


SECTION 11.3.        REFERENCES AND CONSTRUCTION.   ALL REFERENCES IN THIS
AGREEMENT TO ARTICLES, SECTIONS, SUBSECTIONS AND OTHER SUBDIVISIONS REFER TO
CORRESPONDING ARTICLES, SECTIONS, SUBSECTIONS AND OTHER SUBDIVISIONS OF THIS
AGREEMENT UNLESS EXPRESSLY PROVIDED OTHERWISE.


(A)           TITLES APPEARING AT THE BEGINNING OF ANY OF SUCH SUBDIVISIONS ARE
FOR CONVENIENCE ONLY AND SHALL NOT CONSTITUTE PART OF SUCH SUBDIVISIONS AND
SHALL BE DISREGARDED IN CONSTRUING THE LANGUAGE CONTAINED IN SUCH SUBDIVISIONS.


(B)           THE WORDS “THIS AGREEMENT,” “THIS INSTRUMENT,” “HEREIN,” “HEREOF,”
“HEREBY,” “HEREUNDER” AND WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR SUBDIVISION UNLESS EXPRESSLY SO LIMITED.


(C)           WORDS IN THE SINGULAR FORM SHALL BE CONSTRUED TO INCLUDE THE
PLURAL AND VICE VERSA, UNLESS THE CONTEXT OTHERWISE REQUIRES. PRONOUNS IN
MASCULINE, FEMININE AND NEUTER GENDERS SHALL BE CONSTRUED TO INCLUDE ANY OTHER
GENDER.


(D)           EXAMPLES SHALL NOT BE CONSTRUED TO LIMIT, EXPRESSLY OR BY
IMPLICATION, THE MATTER THEY ILLUSTRATE.


(E)           UNLESS THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE PROVIDED
HEREIN, THE TERMS DEFINED IN THIS AGREEMENT WHICH REFER TO A PARTICULAR
AGREEMENT, INSTRUMENT OR DOCUMENT ALSO REFER TO AND INCLUDE ALL RENEWALS,
EXTENSIONS, MODIFICATIONS, AMENDMENTS OR RESTATEMENTS OF SUCH AGREEMENT,
INSTRUMENT OR DOCUMENT, PROVIDED THAT NOTHING CONTAINED IN THIS SUBSECTION SHALL
BE CONSTRUED TO AUTHORIZE SUCH RENEWAL, EXTENSION, MODIFICATION, AMENDMENT OR
RESTATEMENT.


(F)            THE WORD “OR” IS NOT INTENDED TO BE EXCLUSIVE AND THE WORD
“INCLUDES” AND ITS DERIVATIVES MEANS “INCLUDES, BUT IS NOT LIMITED TO” AND
CORRESPONDING DERIVATIVE EXPRESSIONS.

18


--------------------------------------------------------------------------------



(G)           NO CONSIDERATION SHALL BE GIVEN TO THE FACT OR PRESUMPTION THAT
ONE PARTY HAD A GREATER OR LESSER HAND IN DRAFTING THIS AGREEMENT.


SECTION 11.4.        JOINDER.    THE GENERAL PARTNER JOINS IN THE EXECUTION OF
THIS AGREEMENT FOR THE PURPOSE OF EVIDENCING ITS AGREEMENT TO THE TERMS OF
SECTIONS 6.3, 6.4, 6.6, 6.9 AND 6.10.  BY ITS EXECUTION AND DELIVERY HEREOF,
SELLER, IN ITS CAPACITY AS THE LIMITED PARTNER OF THE PARTNERSHIP, HEREBY
CONSENTS TO THE GENERAL PARTNER EXECUTING AND DELIVERING THIS AGREEMENT IN THE
NAME AND ON BEHALF OF THE PARTNERSHIP FOR PURPOSES OF THE PARTNERSHIP AGREEMENT,
INCLUDING SECTION 6.2 THEREOF.

[Remainder of Page Intentionally Left Blank—Signature Pages Follow]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date set forth above.

PARTNERSHIP:

 

 

 

 

 

BREITBURN ENERGY PARTNERS I, L.P.

 

 

 

By:

BEP (GP) I, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Halbert S. Washburn

 

Title:

 

 

 

 

 

 

 



BUYER:

 

 

 

 

 

BREITBURN OPERATING L.P.

 

 

 

By:

BREITBURN OPERATING GP, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

Halbert S. Washburn

 

Title:

 

 

 

 

 

 

 



FOR PURPOSES OF SECTION 11.4:

 

 

 

BEP (GP) I, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

SIGNATURE PAGE TO ORRI DISTRIBUTION AGREEMENT AND LIMITED
PARTNER INTEREST PURCHASE AND SALE AGREEMENT


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date set forth above.

SELLER:

 

 

 

 

 

TIFD III-X LLC

 

 

 

 

 

 

By:

AIRCRAFT SERVICES CORPORATION,

 

 

as sole member

 

 

 

 

By:

 

 

 

Name:

Raymond G. Edgar, Jr.

 

Title:

Vice President

 

SIGNATURE PAGE TO ORRI DISTRIBUTION AGREEMENT AND LIMITED
PARTNER INTEREST PURCHASE AND SALE AGREEMENT

 


--------------------------------------------------------------------------------